DETAILED ACTION
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KANDA (Pub. No. US 20180121800) in view of Ju et al. (Pub. No. US 20060020464) and further in view of Baker Pub. No. US 20200387794).
Regarding claims 1, 13, and 14, KANDA teaches a first preprocessing arithmetic device configured to execute preprocessing for analog data from a first sensor (microphone) [fig. 11, 13 and related description]; and a first post-processing arithmetic device connected to the first preprocessing arithmetic device and configured to execute post-processing for first preprocessed data output by the first preprocessing arithmetic device, wherein the first preprocessing arithmetic device includes a first processor (CPU 356) [fig. 11, 13 and related description; Para. 81-84; Para. 92 “The computer program causing computer system 330 to function as various functional units of the RNN training system and speech recognition device 280”] configured to: receive the analog data from the first sensor (unit 282) and convert the analog data into digital data [fig. 11 units 282, 300 and related description; Para. 81-84]; output feature data on the basis of a result of execution of feature extraction processing for the digital data [Para. 81-84]; and output the feature data, and the first post-processing arithmetic device includes the first processor configured to: input the feature data [Para 81-84]; store the feature data in a first memory [Para. 81-84]; and outputting recognition result data based on a result of execution of recognition processing for the feature data [Para. 81-84].  
KANDA discloses the claimed invention except for having a second processor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform a task using two processors instead of one, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179.
KANDA, however, does not explicitly teach storing the recognition result in a memory.
Ju teaches teach storing the recognition result in a memory [Para. 25-28].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of KANDA the ability to store the recognition result in the memory as taught by Ju since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	KANDA in view Ju doesn’t explicitly teach the rest of claim limitation. 
Baker teaches the first post-processing arithmetic device is further coupled to a second preprocessing arithmetic device (fig. 2 unit 500B) and a third preprocessing arithmetic device (fig. 2 unit 500M), the first preprocessing a arithmetic device (fig. 2 unit 500A) , the second preprocessing a arithmetic device and the third preprocessing a arithmetic device operate in parallel (“GPU cores operate in parallel (e.g., a general-purpose GPU (GPGPU) pipeline) and, hence, can typically process data more efficiently that a collection of CPU cores, but all the cores of a GPU execute the same code at one time” para. 58) with one another, and the first post-processing arithmetic device executes the recognition processing based on a reception of completion notifications from all of the first preprocessing arithmetic device, the second preprocessing arithmetic device and the third preprocessing arithmetic device [Para. 59, 66, fig. 5, 6, and related description. Since the claim does not specify as to what/how notification is received, the received inputs to JOINT OPTIMIZATION NETWORK, is considered as notification because the JOINT OPTIMIZATION NETWORK executes an arithmetic process when the inputs are received]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of KANDA in view of Ju the ability to teach the claim limitation as taught by Baker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KANDA (Pub. No. US 20180121800) in view of Ju et al. (Pub. No. US 20060020464) further in view of Iida et al. (4,394,688).
Regarding claim 2, KANDA in view of Ju teaches everything as stated above except the image sensor and image data. 
 Iida teaches wherein, the first sensor is an image sensor, the first processor is configured to: receive analog image data from the image sensor; convert the analog image data into digital image data; and output image feature data based on a result of execution of the feature extraction processing for the digital image data [Abstract and brief summary].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of KANDA in view of Ju the have an image sensor and processing image data as taught by Iida since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KANDA (Pub. No. US 20180121800) in view of Ju et al. (Pub. No. US 20060020464) further Urtasun et al. (Pub. No. US 20200160151).
Regarding claims 9, 10 and 12, KANDA in view of Ju does not explicitly teach the claim limitation. 
 Urtasun teaches compress the feature data into compressed feature data [Para. 184, 189, fig. 6-8 and related description]; execute decoding processing and the recognition processing for the compressed feature data [Para. 184, 189, fig. 6-8 and related description]; compress the feature data into the compressed feature data [Para. 184, 189, fig. 6-8 and related description]; and store the recognition result data in the first memory based on a result of execution of the recognition processing for decoded feature data obtained by decoding the compressed feature data stored in the first memory by the second processor [Para. 184, 189, fig. 6-8 and related description].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of KANDA in view of Ju to teach the claim limitations as taught by Urtasun since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KANDA (Pub. No. US 20180121800) in view of Ju et al. (Pub. No. US 20060020464) further in view of WEGENER (Pub. No. US 20130262539).
Regarding claim 11, KANDA in view of Ju further in view of Urtasun does not explicitly teach the claim limitation. 
However, WEGENER teaches wherein each feature data included in the compressed feature data is floating-point number data, and the first processor is configured to replace lower bits of a mantissa part of each feature data included in the compressed feature data with the array information [Para 96].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of KANDA in view of Ju in view of Urtsun to teach the claim limitations as taught by WAGENER since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

















Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666